                                                                       350 FIFTH AVENUE       I SUITE 7110
l<APLAN HECI<ER & FINI< LLP                                           NEW YORK, NEW YORK 10118

                                                                      TEL (212) 763-0883 I FAX (212) 564-0883

                                                                       WWW.KAPLANHECKER.COM




                                                                       DIRECT DIAL    929-294-2545
                                                                       DIRECT EMAIL mmiller@kaplanhecker.com




                                                                           March 16, 2021

   BY EMAIL
   Elizabeth A. Geddes, Esq.
   F. Turner Buford, Esq.
   Assistant United States Attorneys
   United States Attorney’s Office
   225 Cadman Plaza
   Brooklyn, New York 11201

                              Re:      U.S. v. Bryan Cho, 21 Cr. 040 (AMD) (E.D.N.Y.)

   Dear Ms. Geddes and Mr. Buford:

           Pursuant to the Federal Rules of Criminal Procedure and applicable case law including
   Brady v. Maryland, 373 U.S. 83 (1963), and consistent with the requirements of due process,
   Defendant Bryan Cho (“Defendant”) requests the production of all discovery, including but not
   limited to the material described below. 1 We understand that production by the Government is
   ongoing, and we may have additional requests in the future.

           To the extent that certain of the requests apply to information or disclosures that concern
   future hearing or trial testimony or other information that the Government does not now have in
   its possession, custody, or control, we request that those be produced as soon as the Government
   does come into possession, custody, or control of that information. Each of the following
   requests is of a continuing nature and calls for supplementation as soon as the Government
   discovers additional responsive evidence, information, or material.

            1.       Defendant’s Prior Record: Pursuant to Fed. R. Crim. P. 16(a)(1)(D), Defendant
                     requests that the Government provide a copy of any prior criminal record of
                     Defendant, which is within the Government’s possession, custody, or control or
                     which the Government through the exercise of due diligence could know exists.




   1
    The term “material” in this letter should be understood to convey its broadest possible meaning, to include, without
   being limited to, documents, communications, objects, data, opinions, and information that has not been recorded.
KAPLA HECKER & FI K LLP                                                                        2

       2.   Statements:

            a.     Defendant’s oral statements pursuant to Fed. R. Crim. P. 16(a)(1)(A),
                   including, but not limited to, any notes, memoranda, or summaries
                   describing or referencing such statements;

            b.     Defendant’s written or recorded statements that are within the
                   Government’s possession, custody, or control pursuant to Fed. R. Crim. P.
                   16(a)(1)(B), including, but not limited to, any notes, memoranda, or
                   summaries describing or referencing such statements;

            c.     Statements of alleged Co-Conspirators, which the Government may assert
                   are admissible under Fed. R. Evid. 801(d)(2)(E) including, but not limited
                   to, any notes, memoranda, or summaries describing or referencing such
                   statements;

            d.     Statements of Government Witnesses who have testified on direct
                   examination pursuant to, and as limited by, Fed. R. Crim. P. 26.2;

            e.     Catch-All Hearsay Exceptions: Rule 807 requires notice of intent to offer
                   hearsay statements under the catch-all exception; and

            f.     Bruton Statements: Statements that may be admissible against any
                   indicted or unindicted co-defendant, including, but not limited to, any
                   notes, memoranda, or summaries describing or referencing such
                   statements.

       3.   Objects: Pursuant to Fed. R. Crim. P. 16(a)(1)(E), Defendant requests the
            opportunity to inspect and copy tangible objects within the Government’s
            possession, custody, or control, which fall within the scope of the Rule.

       4.   Reports of Examinations and Tests: Pursuant to Fed. R. Crim. P. 16(a)(1)(F),
            Defendant requests the opportunity to inspect and copy the results or reports of
            any physical or mental examination as provided for in the Rule.

       5.   Expert Witnesses: Pursuant to Fed. R. Crim. P. 16(a)(1)(G), Defendant requests
            disclosure of any expert witnesses, a summary of the testimony they will offer,
            the bases and reasons for those opinions, and the witness’s qualifications.

       6.   Electronic Surveillance and Recorded Statements: Defendant requests all
            evidence derived by electronic surveillance and all statements made by Defendant
            and co-conspirators during tape-recorded, wire-tapped, or eavesdropped
            conversations. This request includes disclosure of any logs, tapes, transcripts,
            notes, and memoranda of any conversations.

       7.   Arrest Reports, Notes, Or Any Recording: Defendant requests any arrest or
            investigation reports, notes, and any recording of his arrest and any questioning.
KAPLA HECKER & FI K LLP                                                                        3

       8.    Disclosure of Informants or Cooperating Witnesses: Pursuant to Fed. R. Crim. P.
             12 and 16, Brady v. Maryland, 373 U.S. 83, 87 (1963), and other applicable case
             law, Defendant requests information regarding the informants or witnesses who
             provided information in this case. This information should include, at a
             minimum, the identity of any informants or cooperating witnesses and their
             location.

       9.    Promises and Plea Bargains of Government Witnesses: Pursuant to Fed. R. Crim.
             P. 12 and 16, Brady v. Maryland, 373 U.S. 83, 87 (1963), and Giglio v. United
             States, 405 U.S. 150, 154 (1972), Defendant requests disclosure of any promises,
             whether express or implied, direct or indirect, of any benefit to be conferred,
             including a monetary benefit, and/or assurance not to prosecute or leniency made
             in writing or orally to such persons and the substance of any statements or
             discussions regarding leniency, compensation, or assurance not to prosecute. Any
             record of such should be disclosed.

       10.   Disclosure of Information Regarding Government Witnesses: Pursuant to Brady
             v. Maryland, 373 U.S. 83, 87 (1963), Giglio v. United States, 405 U.S. 150, 154
             (1972), and related authority, and without limiting the requisite disclosures in any
             way, Defendant requests the following information regarding Government
             witnesses:

             a.     Witness names and addresses;

             b.     Evidence of bias or motive to lie;

             c.     Impeachment evidence;

             d.     Evidence of any charges, indictments, criminal investigation, probation,
                    parole, or offenses known to the Government for which any witness or
                    potential witness has not been charged; and

             e.     Evidence tending to show that any prospective witness’ perception,
                    recollection, ability to communicate or tell the truth is impaired.

       11.   Evidence of Other Crimes, Wrongs, or Acts: Defendant requests any and all
             material that the Government may offer pursuant to Federal Rule of Evidence
             404(b).

       12.   Exculpatory and Impeaching Evidence: Pursuant to Brady v. Maryland, 373 U.S.
             83, 87 (1963), and related authority, Defendant requests any and all material
             known to the Government, or which may become known to the Government, or
             which through due diligence may be learned from the investigating officers of the
             Government or the witnesses or persons having knowledge of this case that is
             exculpatory in nature or favorable to Defendant or that may serve to mitigate
             punishment. We note that this request includes, but is not limited to:
KAPLA HECKER & FINK LLP                                                                    4

            a.   Material related to an De artment of Justice and/or futernal Revenue




            b.   Material related to an
                 ?f-
                 m;
                             , the              ,m-
                                             artment of Justice and/or IRS investigation(s)
                                                                that Defendant paiticipated


            c.   All communications of any fo1m between Defendant and South Korean
                 officials;

            d.   Material relating to any employment position of Defendant, work
                 assignment received by Defendant, or work conducted by Defendant that
                 relates to South Korea, including but not limited to: investigations relating
                 in any way to South Korea; legal assistance requests from the U.S . to
                 South Korea; legal assistance requests from South Korea to the U.S.;
                 negotiations or consultations regai·ding treaties, fo1mal agreements, or
                 info1mal agreements between the U.S. and South Korea; official travel to
                 South Korea, including but not limited to assignments associated with
                 such travel; and meetings with South Korean officials;

            e.   Material related to the contact Defendant received from a South Korean
                 prosecutor in or about Febmaiy 2018 referenced in CHO00000000I (the
                 "Contact"), including, but not limited to: electronic conespondence, notes,
                 memoranda, or any other communications referencing or describing the
                 Contact, as well as information not reduced to writing related to the
                 Contact; Defendant's repo1ting or discussion of the Contact with anyone
                 in the U.S. Government; documents or info1mation relation to meetings or
                 contacts by agents of the U.S. Government, including but not limited to
                 agents of the DOJ, FBI, Treasmy Depaitment, and State Depaitments,
                 with South Korean officials about the Contact;

            f.   Request(s) made by the Department of Justice ("DOJ") to foreign
                 governments pmsuant to a mutual legal assistance treaty ("MLAT") for
                 material or info1mation relating to Defendant, and any material provided
                 in response to such requests, including, but not limited to, the MLAT to
                 South Korea referenced in seai·ch waiTant applications in this action (see,
                 e.g., CHO000026894);

            g.   Personnel files associated with Defendant and material contained therein,
                 including but not limited to perfo1mance reviews and discussion of
                 Defendant's work;

            h.   Any files related to investigations of Defendant by the Depaitment of
                 Treasmy's Office of the fuspector General and/or the DOJ's Office of
KAPLA HECKER & FINK LLP                                                                           5

                         Professional Responsibility, or, if no such investigations were conducted,
                         a written confomation of that fact; and

              1.         Material related to the Office of Personnel Management, National
                         Background Investigations Bureau ("NBIB") May 2019 background
                         investigation (the "2019 Background Investigation") of Defendant,
                         including, but not limited to:

                    1.        The identities, titles, and employment statuses of the investigator(s)
                              who conducted the May 21 , 2019 interview of the Defendant the
                              Ma 21 , 2019 interview of IRS Superviso1y Special Agent
                                    and the May 21 , 2019 interview of IRS Special Agent
                                      (collectively, the "2019 Background Interviews");

                   11.        All repo1is, notes, summaries, and/or conespondence relating to the
                              2019 Background Interviews prepared by the investigators who
                              conducted the interviews or any other NBIB employee or contracted
                              employees;

                   m.         All repo1is, notes, summaries, and/or conespondence relating to the
                              decision to issue Defendant a security clearance following the 2019
                              Background Interviews;

                   1v.        All NBIB policies and procedures applicable to the 2019
                              Background Interviews, including guidance and training material
                              provided to the investigator(s) who conducted the 2019 Background
                              Interviews.

        13.   Jencks Act Material: Defendant requests pretrial production of material to which
              he is entitled pursuant to Fed R. Crim. P. Rule 26.2 and the Jencks Act, 18 U.S .C.
              § 3500.

        14.   Self-Authenticating Records: Defendant requests notice of all ce1iified records
              and data that the Government intends to offer under Fed, R. Evid. 902(11)-(14),
              including disclosure of the records and data, as well as the certifications.

        15.   Classified Material: Defendant requests that the Government conduct pmdential
              searches for classified material that are subject to disclosure pursuant to Fed. R.
              Crim. P. 16, Brady, Giglio, and/or the Jencks Act, and in the possession of the
              DOJ (including the Federal Bureau of Investigation) and any relevant components
              of the United States Intelligence Community. See DOJ Criminal Resource Manual
              2052. We are prepared to meet and confer to discuss the scope of these searches,
              but request that they include, at a minimum, the following:

              a.         Material related to an U .S. or South Korean investi
KAPLAN HECKER & FINK LLP                                                                         6




                 b.     Material reflecting determinations, discussions, and/or deliberations by the
                        DOJ and/or the U.S. Intelligence Community regarding engagement by
                        South Korean officials and agencies in politically motivated investigations
                        and/or prosecutions of its fo1mer political leaders, including but not
                        limited to               ; and

                 c.     Material relating to Defendant and/or Defendant's relatives, including but
                        not limited to contact with foreign government officials, overseas travel,
                        and U.S. or South Korean investigation of Defendant and/or his relatives.

          Thank you for your prompt attention to these requests.


                                                              Sincerely,



                                                              Marshall L. Miller
                                                              Shawn G. Crowley
                                                              Andrew Chelsey



    cc:   Clerk of the Court (ANID) (by ECF) (with redactions agreed upon with government)
